Judgment of the Supreme Court, Dutchess County, dated October 20, 1966, modified, on the law and the facts, so as to add, after the provision that the writ is “dismissed”, the words: “without prejudice to the reopening of the coram nobis proceeding referred to in respondent’s brief or to any other proceeding appellant may institute upon papers clearly setting forth all the pertinent facts.” As so modified, judgment affirmed, without costs. Appellant was convicted of attempted forgery in the third degree on his plea of guilty. It is unclear from the indictment whether he was charged with filing a forged application for a motor vehicle operator’s license with the Department of Motor Vehicles (cf. People v. Sansanese, 17 N Y 2d 302). Appellant, accordingly, should be given the opportunity to raise the question whether he pleaded guilty to facts constituting a crime. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.